DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 1, where “determining the luminance of a neighboring pixel adjacent to the dark region among display pixels of the pixel region based on an area of the dark region, so as to compensate for the luminance of the dark region with the luminance of the neighboring pixel”, in combination with all the remaining limitations in the claim. 
b.	In claim 15, where “a width-to-length ratio of a thin film transistor for driving the neighboring pixel adjacent to the dark region being set to be different from the width-to-length ratio of thin film transistor in the display region for driving a pixel other than the neighboring pixels, so as to compensate for the luminance of the dark region by means of the luminance of the neighboring pixel”, in combination with all the remaining limitations in the claim. 
c.	Claims 2-14 and 16-20 are allowed based on their dependence from one of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Cok et al (US 2007/0109327) disclose the concept of compensating for a dark pixel by increasing the luminance of neighboring pixels, but do not disclose the aforementioned limitations.
b.	Taguchi et al (US 2009/0195481) disclose various means for masking the jagged edge of a non-rectangular display, but do not disclose the aforementioned limitations.
c.	Watanabe (US 2010/0259566) and Jepsen et al (US 2016/0179453) disclose means to mask a non-display area by increasing the luminance of edge pixels (see at least ¶ 117 and ¶s 20 and 29, respectively), but do not disclose the aforementioned limitations.
d.	Jin et al (US 2018/0308413) disclose means for dimming an edge pixel based at least in part on its area and how close the center of the pixel is to a non-linear boundary (see at least ¶ 42), but do not disclose the aforementioned limitations.
e.	Chen et al (US 2018/0374426) disclose an apparatus in which edge pixels have a lower width-to-length ratio than center pixels, thereby providing a reduced current to the edge pixels and reducing the brightness thereof (see at least ¶s 51-57), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/10/2021